Case 2:19-cr-00123-DBH Document 97 Filed 05/21/20 Page 1 of 7              PageID #: 325



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE



UNITED STATES OF AMERICA                   )
                                           )
v.                                         )     Docket No. 2:19-cr-00123-DBH
                                           )
DAMON FAGAN                                )
                                           )

     RENEWED MOTION FOR EXPEDITED AND COMBINED PLEA AND
                    SENTENCING HEARING

                 VIA TELEPHONE OR VIDEO CONFERENCING

       Pursuant to Section 15002 of the CARES Act and this Court’s General Order

2020-4, Defendant Damon Fagan renews his motion to schedule his Rule 11 guilty plea

at the Court’s earliest via telephone or video conferencing with his sentencing hearing to

immediately follow.

       This Court’s General Order 2020-4 provides that

       [p]ursuant to Section 15002(b)(2)(A) of the CARES Act, the Court
       authorizes on its own motion the use of video teleconferencing, or
       telephone conferencing if video teleconferencing is not reasonably
       available, for felony changes of plea under Rule 11 of the Federal Rules
       of Criminal Procedure and felony sentencings under Rule 32 of the
       Federal Rules of Criminal Procedure, if the following circumstances are
       present:

       1. The presiding Judge in the particular case finds for specific reasons
       that the change of plea or sentencing in that case cannot be further
       delayed without serious harm to the interests of justice; and

       2. Under Section 15002(b)(4) of the CARES Act, the defendant consents
       to proceeding by video teleconference or telephone conference after
       consultation with counsel.
Case 2:19-cr-00123-DBH Document 97 Filed 05/21/20 Page 2 of 7            PageID #: 326



General Order 2020-4 (Levy, C.J.).

                Procedural History Relevant to this Motion

   A. On February 11, 2020, the Court denied Mr. Fagan’s Motion to Suppress. (ECF

      No. 75)

   B. Mr. Fagan’s conditional plea hearing was originally scheduled for March 30,

      2020. (ECF No 81)

   C. On March 18, 2020, as a result of the COVID-19 Crisis, the Court rescheduled Mr.

      Fagan’s plea hearing to May 27, 2020. (ECF No. 83)

   D. On March 25, 2020, Mr. Fagan filed his first Motion for Expedited Plea Hearing

      Without his Physical Presence. (ECF No. 84)

   E. At the request of the Court, Mr. Fagan followed up his Motion for Expedited Plea

      Hearing with a letter to the Court citing General Order 2020-4 and the CARES Act

      and requesting that Mr. Fagan’s sentencing hearing also be expedited. (ECF No.

      85)

   F. In ECF Nos. 84 and 85, Mr. Fagan argued that further delay of his plea and

      sentencing would cause serious harm to the interests of justice because such delays

      would unduly prejudice Mr. Fagan’s ability to appeal the denial of his suppression

      motion. This will be discussed further below.

   G. On April 16, 2020, the Court granted Mr. Fagan’s request for a pre-plea

      Presentence Investigation. (ECF No. 93).



                                           2
Case 2:19-cr-00123-DBH Document 97 Filed 05/21/20 Page 3 of 7                              PageID #: 327



    H. The PSI Report has been completed. It calculates Mr. Fagan’s Guideline Range at

        30-37 months.1

    I. On May 1, 2020, the Court canceled Mr. Fagan’s May 27, 2020 plea hearing.

        Notably, the Court did not set a new date for Mr. Fagan’s plea but, rather, stated

        that the change of plea hearing “will be rescheduled when the Court resumes in-

        court appearances.” The Court further stated that “if counsel wish to proceed via

        video appearance under the CARES Act, a motion will need to be filed. The

        motion must include specific reasons that the plea or sentencing...cannot be further

        delayed without serious harm to the interests of justice in keeping with Section

        15002(b)(2)(A) of the CARES Act.” (ECF No. 95).

                                                Argument

    1. MR. FAGAN’S PLEA AND SENTENCING HEARINGS CANNOT BE FURTHER
        DELAYED WITHOUT SERIOUS HARM TO THE INTERESTS OF JUSTICE BECAUSE
        MR. FAGAN’S ABILITY TO APPEAL THE DENIAL OF HIS MOTION TO SUPPRESS IS
        CURRENTLY DELAYED INDEFINITELY

        After the denial of his motion to suppress, Mr. Fagan purposefully chose to forego

trial and enter a conditional guilty plea as quickly as possible so that he could then be

sentenced and appeal the denial of his suppression motion to the First Circuit Court of

Appeals, also as quickly as possible. Mr. Fagan’s plea was first rescheduled and later

1
  On May 21, 2020, the United States Probation Office indicated that a revised presentence report will be
forthcoming with additional criminal history that would change Mr. Fagan’s Criminal History to
Category VI and his guideline range to 33-41 months. Reserving his right to object to the new data, Mr.
Fagan respectfully suggests that, due to relatively little difference between the current and possible future
guideline calculations, the Court is able to consider this motion before that issue is resolved.


                                                      3
Case 2:19-cr-00123-DBH Document 97 Filed 05/21/20 Page 4 of 7                PageID #: 328



postponed to a yet-to-be determined date in the future. Mr. Fagan believes that the Court

has not scheduled a new plea hearing due to the yet unknown and evolving circumstances

associated with the COVID-19 crisis.

       Because the Court appears unable to predict when it will be able to resume in-

person plea and sentencing hearings, it is possible that Mr. Fagan could serve his entire

sentence without the ability to appeal the denial of his motion to suppress. As a result,

Mr. Fagan’s right of appeal will be unduly prejudiced and thus violated if his plea and

sentencing continue to be delayed indefinitely.

       Mr. Fagan recognizes that it is not uncommon for a plea or sentencing hearing to

be delayed for a variety of practical reasons that typically benefit the defendant. But

delaying Mr. Fagan’s plea and sentencing does not benefit him at all. On the contrary, it

only serves to prejudice his right of appeal.

       Additionally, if the Court was able to provide a date certain within the month of

June or even July that Mr. Fagan could enter his plea, Mr. Fagan concedes that such a

delay would not likely provide cause for the Court to grant this motion. But here, Mr.

Fagan’s plea and sentencing are delayed indefinitely and, presently, there is no reason to

believe that the circumstances causing the delay will change any time soon. In fact, it is

quite possible that a second wave of COVID-19 could push Mr. Fagan’s plea and

sentencing hearings out even further. See e.g., Donald G. McNeil Jr., As States Rush to

Reopen, Scientists Fear a Coronavirus Comeback, New York Times (Updated May 14,



                                                4
Case 2:19-cr-00123-DBH Document 97 Filed 05/21/20 Page 5 of 7                             PageID #: 329



2020) https://www.nytimes.com/2020/05/11/health/coronavirus-second-wave-

infections.html (last visited May 20, 2020).

          In short, where there is no way to predict when Mr. Fagan will be able to enter the

Courthouse for his plea and sentencing, it will cause serious harm to the interests of

justice to force him to wait indefinitely to enter his plea and be sentenced, particularly

where this Court is already using video conferences in other cases.

          Additionally, as indicated above, the pre-plea PSI indicates a sentencing guideline

range of 30-37 months2 based on Mr. Fagan’s adjusted offense level and his criminal

history. Mr. Fagan believes that there are grounds for a downward variant sentence for

several reasons. For instance, Mr. Fagan came from a broken home, and he did not have

a good relationship with his father or stepfather; he has a long history of substance abuse;

and he has recently learned that he is the father of an infant child who is in foster care and

whom he hopes to gain custody of in the future. Based on these factors and other

arguments that Mr. Fagan is still developing, Mr. Fagan believes that if he is not

sentenced immediately, it is well within the realm of possibility that Mr. Fagan might be

seeking a time-served sentence before he ever has the ability to file his appeal.

          Finally, once he is sentenced, Mr. Fagan intends to argue for post-conviction bail

while his appeal is pending. Mr. Fagan is not arguing for bail at this time as he intends to

wait to do so until there is a final judgment from which he will appeal. Although a bail


2
    But see n. 1, indicating that Mr. Fagan’s guideline range may ultimately be 33-41 months.


                                                      5
Case 2:19-cr-00123-DBH Document 97 Filed 05/21/20 Page 6 of 7                 PageID #: 330



motion is not pending now, Mr. Fagan makes the Court aware of his intent to move for

bail after sentencing at this time in the hope that as it considers this motion, the Court will

also consider that the Strafford County Jail in Dover, New Hampshire, currently has two

positive cases of COVID-19. See Mark Hayward, Second ICE detainee tests positive for

COVID-19 at Strafford County jail, New Hampshire Union Leader (Updated May 20,

2020). “Five inmates who had either direct or indirect contact with [one of the infected

inmates] have been tested and are awaiting the results, according to Jail Superintendent

Chris Brackett.” Id. This is important for the Court to know because the sooner Mr.

Fagan can be sentenced, the sooner he can move for post-conviction bail pending appeal

based on a release plan that will ensure the safety of the community while not forcing Mr.

Fagan to remain housed at the Strafford County, where COVID-19 is now present and

possibly spreading, while he awaits transfer to another BOP facility.

       In sum, for the foregoing reasons, delaying Mr. Fagan’s appeal of the denial of his

motion to suppress will cause serious harm to the interests of justice, while allowing him

to plead and be sentenced via video or telephone conferencing will not place an undue

burden on the Court or the government.

   2. MR. FAGAN CONSENTS TO PROCEEDING BY VIDEO TELECONFERENCE OR
       TELEPHONE CONFERENCE

       As required by Section 15002 and General Order 2020-4, Mr. Fagan has consulted

with his counsel, and he consents to proceeding with his plea and sentencing via

teleconference or telephone conference.


                                              6
Case 2:19-cr-00123-DBH Document 97 Filed 05/21/20 Page 7 of 7               PageID #: 331



       The Government has informed counsel that if the Court finds under these

circumstances that further delay would seriously harm the interests of justice, the

government would have no objection to the Court granting this motion.




DATED: May 21, 2020                              /s/ Jonathan M. Goodman____
                                                 Jonathan M. Goodman
                                                 Attorney for Defendant Damon Fagan



Troubh Heisler, PA
511 Congress Street, Suite 700
P.O. Box 9711
Portland, Maine 04104-5011
Tel: (207) 780-6789
Fax: (207) 774-2339
e-mail: jgoodman@troubhheisler.com



                              CERTIFICATE OF SERVICE



I hereby certify that on May 21, 2020, I electronically filed Renewed Defendant’s Motion
for Expedited and Combined Plea and Sentencing Hearing via video or telephone
conferencing with the Clerk of the Court using the CM/ECF system, which will send
notification of such filings to Nicholas Scott, Esq.



                                          /s/ Jonathan M. Goodman_____________
                                          Jonathan M. Goodman
                                          Attorney for Defendant Damon Fagan



                                             7
